UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7747



ANDRE DWAYNE TOLBERT,

                                             Petitioner - Appellant,

          versus


JON P. GALLEY; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CR-03-
3469-8-RWT)


Submitted:   March 30, 2005                 Decided:   April 27, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Dwayne Tolbert, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Andre Dwayne Tolbert seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.                    An appeal

may not be taken from the final order in a habeas corpus proceeding

unless    a    circuit    justice    or    judge   issues    a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Tolbert has not made the

requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented     in   the

materials      before    the    court     and   argument    would   not    aid   the

decisional process.



                                                                          DISMISSED




                                        - 2 -